Citation Nr: 1106515	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disability, 
to include gastroesophageal reflux disease (GERD) and 
diverticulosis.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for left elbow tendonitis.

4.  Entitlement to service connection for arthritis of the right 
hand.

5.  Entitlement to service connection for arthritis of the left 
hand, other than arthritis of the left ring finger proximal 
interphalangeal (PIP) joint.

6.  Entitlement to service connection for arthritis of the right 
wrist.

7.  Entitlement to service connection for arthritis of the left 
wrist.

8.  Entitlement to service connection for arthritis of the right 
knee.

9.  Entitlement to service connection for arthritis of the left 
knee.

10.  Entitlement to service connection for arthritis of the left 
shoulder.

11.  Entitlement to service connection for nervousness and 
stress.

12.  Entitlement to service connection for dizziness and 
exhaustion to include as secondary to chemical exposure in 
service.

13.  Entitlement to a rating in excess of 10 percent for service-
connected acromioclavicular (AC) joint arthritis and 
supraspinatus sprain of the right shoulder from February 9, 2005, 
and a rating in excess of 30 percent from April 14, 2009.

14.  Entitlement to a rating in excess of 10 percent for service-
connected left ring finger PIP joint degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005, April 2008 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Huntington, West Virginia, and Louisville, 
Kentucky.

The Veteran requested that he be afforded a video conference in 
conjunction with his pending appeal.  He was scheduled for a 
hearing in September 2009 with notice of the hearing provided in 
August 2009.  The Veteran failed to report for his hearing.  The 
Veteran has not provided good cause for his failure to report and 
has not requested that his hearing be rescheduled.  38 C.F.R. 
§ 20.704 (d) (2010).

(The issues of entitlement to service connection for a stomach 
disability (to include GERD and diverticulosis), hiatal hernia, 
and nervousness and stress are addressed in the REMAND that 
follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's left elbow tendonitis, and arthritis of the 
right hand, left hand other than the left ring finger PIP joint, 
right wrist, left wrist, right knee, left knee, and left shoulder 
were first identified many years after service and are not shown 
to be related to his military service.

2.  The Veteran does not have a disability characterized by 
dizziness and fatigue.

3.  For the period from February 9, 2005, to April 19, 2007, the 
Veteran's service-connected right shoulder disability was 
manifested by subjective complaints of pain, full range of 
motion, and x-ray evidence of arthritis.  

4.  For the period from April 19, 2007, to April 14, 2009, the 
Veteran's service-connected right shoulder disability was 
manifested by full range of motion in flexion, internal rotation, 
and external rotation but limitation of abduction to 100 degrees, 
which equated to limitation to the shoulder level when pain is 
taken into account.

5.  For the period from April 14, 2009, the Veteran's service-
connected right shoulder disability has been manifested by 
subjective complaints of pain and limitation of motion to midway 
between the side and shoulder.

6.  The Veteran's service-connected DJD of the left ring finger 
PIP joint has been manifested by subjective complaints of pain, 
limitation of motion of the joint, and angulation of the joint.  
There is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The Veteran does not have left elbow tendonitis that that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have arthritis of the right hand, left 
hand other than the left ring finger PIP joint, right wrist, left 
wrist, right knee, left knee, or left shoulder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

3.  The Veteran does not have a disability characterized by 
dizziness or fatigue that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.

4.  The criteria for a disability rating in excess of 10 percent 
for service-connected AC joint arthritis and supraspinatus sprain 
of the right shoulder prior to April 19, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2010).

5.  The criteria for a disability rating of 20 percent for 
service-connected AC joint arthritis and supraspinatus sprain of 
the right shoulder for the period from April 19, 2007, to April 
14, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203.

6.  The criteria for a disability rating in excess of 30 percent 
for service-connected AC joint arthritis and supraspinatus sprain 
of the right shoulder since April 14, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

7.  The criteria for a rating in excess of 10 percent for 
service-connected left ring finger PIP joint DJD have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5155, 5227, 
5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served on active duty from January 1963 to January 
1967.  His DD 214 reflects his specialty as a vehicle operator.  
The Veteran has said he served as a tractor trailer driver.  The 
Veteran has claimed disability as a result of exposure to certain 
chemicals during service, to include Agent Orange.  The Board 
notes that the agency of original jurisdiction (AOJ) conceded 
such exposure based on their finding that the Veteran served in 
the Republic of Vietnam.  The Board has reviewed all of the 
evidence of record and finds no basis for such a conclusion.  The 
Veteran's DD 214 reflects no overseas/foreign service, he has no 
medals or awards to indicate such service, and his service 
treatment records (STRs) reflect continuous treatment either at 
his basic training site or Kirtland Air Force Base (AFB), New 
Mexico.  The Veteran was separated from active duty from 
Kirtland.  Thus, the Board finds the Veteran did not serve in 
Vietnam, either on a temporary or permanent basis, and no 
concession of exposure to Agent Orange based on service in 
Vietnam is warranted in this case.

The Veteran's STRs reflect that he was treated for 
gastroenteritis during service on a number of occasions.  He 
exhibited symptoms of nausea, vomiting, dizziness, and diarrhea.  
He was involved in a motor vehicle accident (MVA) in November 
1963.  He complained of pains on his left side of the body.  An 
assessment showed that the Veteran had struck his face and head.  
He was involved in a second MVA in February 1964 with injuries to 
his nose and mouth.  The Veteran was treated for pain in the 
right shoulder in July 1964.  He jammed his left ring finger 
while playing volleyball in January 1965.  X-rays at the time 
were negative for evidence of a fracture.  A sprain was 
diagnosed.  

The STRs are negative for evidence of any type of injury of the 
left elbow, left shoulder, left or right wrist, left or right 
knee, or right hand.  The only injury of the left hand was the 
sprain of the left ring finger as noted.  There was no evidence 
of any type of chronic dizziness or fatigue/exhaustion.  The only 
dizziness noted was in association with the gastroenteritis.  The 
Veteran's January 1967 separation physical examination was 
negative for a finding for any of the disabilities addressed 
herein, to include the right shoulder and left ring finger.  
Moreover, the Veteran did not report any problems with any of his 
joints on his Report of Medical History and did not list any 
gastrointestinal problems.

The Veteran submitted his initial claim for VA disability 
compensation benefits in November 2004.  He listed a stomach 
condition, hiatal hernia, and left hand disability at that time.  
In February 2005, he claimed disabilities involving his left 
elbow, right shoulder, nervousness, dizziness and fatigue.  
Finally, in May 2007, he submitted a claim seeking service 
connection for arthritis of the right hand, left hand other than 
the left ring finger PIP joint, right wrist, left wrist, right 
knee, left knee, and left shoulder.

In a statement from February 2005 the Veteran related his 
concerns about his overall health and said that he was becoming 
stressed over his condition.  He said his different problems made 
it difficult for him at work.  His work required a lot of 
lifting, moving and loading of heavy mattresses.  Other employees 
were helping with his duties at work and he was worried he might 
not be able to work much longer.  He said this caused additional 
problems with his stomach and interfered with his ability to 
sleep.  The Veteran said he drove a tractor trailer during 
service and hauled a number of 55 gallon drums that were loaded 
with various chemicals.  He was concerned about the possibility 
of being exposed to unknown chemicals.  He said he often 
experienced unexplainable dizziness, nervousness, feelings of 
nausea, and exhaustion.  The Veteran also said that he took anti-
inflammatory medications for his orthopedic injuries.  He said 
these medications upset his stomach.  

The Veteran submitted a color photograph of his hands to 
demonstrate a left ring finger deformity.  The photograph clearly 
shows the left ring finger to be bent to its left and to lie 
partially on the left fifth finger.  

In July 2005 the Veteran submitted a statement with a list of 
chemicals he said he was exposed to during service.  He said the 
list was based on his research of the colored stripes on the 
drums.  He did not identify what research he did to identify the 
chemicals and did not provide any documents, articles, or data 
sheets to support his contention.  His list of chemicals included 
Agent Orange.  The Veteran added that he continued to receive 
treatment for his gastrointestinal (GI)-related problems.  He 
said he had become distressed and depressed because of his 
continued problems and was going to seek medical assistance.

In his claim of May 2007, the Veteran said that he had injured 
his right shoulder and right [sic] hand in service.  He said his 
arthritis was now creating problems with his joints.  He said VA 
records showed evidence of degenerative bone disease.  He added 
that he was being checked for possible rheumatoid arthritis.  

VA treatment records for the period from May 2000 to March 2009 
are associated with the claims folder.  The records reflect 
treatment for GI-related symptoms during that entire period.  The 
records also show that the Veteran was first seen for complaints 
involving his left elbow in February 2004.  He provided a six 
week history of symptoms.  An August 2004 entry noted that he 
complained of left elbow pain with lifting, but no pain at rest.  
In September 2004, he reported still having pain that was related 
to heavy lifting at work.  The assessment was left lateral 
epicondylitis.  

The Veteran complained of left knee pain in July 2002.  He had a 
full range of motion, no effusion and stable ligaments.  The 
assessment was left knee pain.  The Veteran was seen for pain in 
the left knee in January 2007.  X-rays were said to be negative.  
He was said to have a full range of motion on examination.  The 
Veteran was seen in the rheumatology clinic in April 2007.  He 
reported having pain all over for several years that was getting 
worse.  X-rays of various joints were ordered as part of the 
evaluation.  X-rays of the right elbow were normal.  X-rays of 
the left hand showed mild degenerative osteoarthritic changes at 
the first carpometacarpal joint and radiocarpal joint.  There was 
also lateral angulation of the 4th PIP joint with moderate 
arthritic changes at the joint space.  Milder arthritic changes 
were noted in the interphalangeal joints through the hand.  The 
metacarpal phalangeal (MP) joints were said to be well-preserved.  
An x-ray of the left knee reported minimal arthritic changes.  An 
x-ray of the right hand showed arthritic changes in the 
interphalangeal joints and lateral wrist joints.  

A clinical note from April 2007 noted that x-rays had been 
ordered to evaluate the Veteran for calcium pyrophosphate 
dihydrate deposition disease (CPPD) or pseudo gout.  The examiner 
said the x-rays did not show evidence of pseudo gout.  The 
examiner noted that there were minimal osteoarthritic changes in 
the hands and knees except for the left 4th finger that had 
moderate osteoarthritis but was injured years ago.  The examiner 
said the Veteran had medial epicondylitis of the right [sic] 
elbow.  The results of a magnetic resonance imaging (MRI) of the 
left knee from March 2008 were noted.  The MRI was said to be a 
normal examination.

The Veteran was afforded a VA examination in February 2008.  The 
examiner noted that there was no evidence of treatment for any 
type of left elbow problem in service.  The examiner included 
copies of a number of outpatient treatment entries relating to 
treatment for complaints of left elbow problems.  The entries 
have been previously identified and noted above.  The Veteran 
could not identify any specific injury to his left elbow in 
service but stated that he felt that all of his musculoskeletal 
pain was caused by activities related to military service.  

On physical examination, the examiner said there was tenderness 
of the left elbow.  The examiner noted the Veteran's employment 
was in mattress sales.  The Veteran had lost work in the last 
year but it was due to GI-related surgery.  The Veteran was 
diagnosed with lateral epicondylitis in regard to his left elbow.  
The examiner noted that there was no evidence of any type of 
injury in service.  Further, the post-service records contained 
no claim of an injury during service.  The examiner concluded 
that it was less likely than not that the left elbow lateral 
epicondylitis was related to service.

The Veteran was denied service connection for arthritis for the 
claimed joints in May 2008.  He disagreed with the denial in June 
2008 and perfected his appeal in August 2008.  The Veteran said 
the VA physician who diagnosed him with osteoarthritis said it 
had traveled from his left ring finger and right shoulder 
injuries.  Over the years the arthritis had spread to his wrists, 
knees and ankles.  He submitted a similar statement in October 
2008 wherein he contended that his arthritis had spread.  

The Veteran submitted a statement from T.A., a co-worker, in 
March 2009.  The co-worker said that the Veteran's medical 
problems were making it hard for him to work.  He said the 
Veteran had arthritis in his joints and was having a lot of pain 
in his back.  He also had a lot of stomach problems.  The Veteran 
was off work for three months after surgery to repair his bowel.  
He said the Veteran was off work a lot because of his medical 
problems.  He also said the Veteran unloaded trucks, helped with 
deliveries, rearranged the showroom and loaded customers' 
mattresses.  He said some of the mattresses weighed 275 pounds.  
It was getting hard for the Veteran to continue with his work.  

The Veteran submitted a second statement from [redacted].  Mr. 
[redacted] served with the Veteran in service.  He said they worked 
together in the motor pool where the Veteran was a driver.  He 
said the Veteran drove heavy equipment and hauled chemicals from 
the flight line to aircraft.  He also remembered the Veteran 
sustaining an injury to his right shoulder and an injury while 
playing volleyball.  He said he remembered the Veteran as having 
stomach problems.  

The Board notes that the Veteran submitted a formal claim for 
entitlement to a total disability evaluation based on individual 
unemployability (TDIU) in March 2009.  He was still working but 
projected he would not be able to work after May 2009.  He said 
that his right shoulder disability and DJD affected his ability 
to work.  (The Board notes the TDIU claim is under development by 
the AOJ, along with a number of other issues.)  

The Veteran was afforded a VA general medical examination in 
conjunction with his TDIU claim in April 2009.  Although the 
examination noted the Veteran's symptoms and provided diagnoses 
of sleep apnea, and polyarticular arthritis, the diagnoses were 
not found to be related to the Veteran's military service.  The 
examiner provided no opinion in this regard.

The Veteran underwent a sleep disorder consultation in July 2008.  
He reported that he would fall asleep after 30 minutes after 
taking medication.  He would wake up once a night to go to the 
bathroom and then fall asleep within minutes.  He would get seven 
hours of sleep and feel rested.  He did not nap; feel fatigued or 
sleepy during day.  He listed a slight chance of dozing while 
sitting and reading but reported that that never happened while 
watching television, sitting inactive in a public setting, as a 
passenger in a car without a break, sitting and talking to 
someone or sitting quietly after a lunch without alcohol.  He 
reported a high chance of dozing while lying down to rest in the 
afternoon.  He was diagnosed with sleep apnea in September 2008.

Tendonitis/Arthritis

The STRs are negative for evidence of left elbow tendonitis or 
arthritis of the right hand, left hand, right wrist, left wrist, 
right knee, left knee or left shoulder.  No injury was identified 
in the STRs and no finding of treatment for complaints involving 
the listed joints is noted in the records.  There is no 
"noting" of a chronic condition in service or evidence of 
symptomatology for the claimed joints.

The first evidence of tendonitis comes with the VA treatment 
entry in August 2004.  The Veteran gave a six-week history of 
symptoms.  He continued to have symptoms that were related to 
heavy lifting at work.  He has submitted evidence to show that 
his employment involved heavy lifting.  The assessment was left 
lateral epicondylitis.  The Veteran was seen for left knee pain 
in July 2002 but the physical examination found no disability.  
There was a full range of motion, no effusion and no instability.  
Left knee pain was evaluated in January 2007 with negative x-
rays.  Again, there was a full range of motion noted.  The 
Veteran had a thorough evaluation of his multiple joint pain 
complaints in April 2007 with x-rays of several joints.  Although 
degenerative changes were noted in the left hand, left wrist, 
left knee, right hand and wrist, and right knee, the VA examiner 
did not relate those findings to any incident of service.  The 
examiner had suspected the Veteran had gout, but gout was not 
found on x-ray or a diagnosis provided.  Of note, even though the 
April 2007 x-ray of the left knee showed evidence of minimal 
arthritic change, the MRI of March 2008 was negative for findings 
of any type of abnormality.

The Veteran has not alleged continuity of symptomatology.  
Rather, he has maintained that the service-connected arthritis in 
his left ring finger has spread to other parts of his body.  The 
medical evidence of record does not support that theory.  
Specifically no medical professional has provided any opinion to 
relate any diagnosed arthritis, or joint-related complaints to 
service, aside from the left ring finger and right shoulder.  The 
VA examiner from February 2008 specifically found that the left 
elbow epicondylitis was not related to service.  

The evidence shows that the claimed disabilities were not present 
in service.  Arthritis was not demonstrated in the claimed joints 
within one year after service.  The evidence does not show a 
continuity of symptomatology.  And lastly, there is no medical 
opinion that links the years-later manifestation of arthritis and 
tendonitis to the Veteran's military service.  

The Board notes that lay evidence in the form of statements is 
competent evidence to establish evidence of symptomatology where 
symptoms are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Further, the absence of contemporaneous 
treatment records is not dispositive.  See Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is not competent to establish an etiology of his 
arthritis/tendonitis as related to his service or to say that it 
spread from his service-connected left ring finger.  The claims 
for service connection for left elbow tendonitis and arthritis of 
the right hand, left hand other than the left ring finger PIP 
joint, right wrist, left wrist, right knee, left knee, and left 
shoulder are denied.

Dizziness and Fatigue

The Veteran has presented only vague lay statements in support of 
his claim for service connection.  As noted, his STRs document 
findings of dizziness that were directly attributed to his 
diagnosed gastroenteritis in service.  There were no separate 
instances of dizziness reported and no incidents of fatigue.  As 
noted, a sleep apnea evaluation was done in July 2008.  The 
Veteran provided no evidence of fatigue, inability to sleep, or 
problems with being tired.  He reported getting a good night's 
sleep that was restful.  He had no problems in functioning or 
staying awake, not needing to take naps or breaks.  The extensive 
VA treatment records, as well as the private medical records 
obtained in regard to his GI-related conditions, provide no 
evidence of a disorder characterized by dizziness and fatigue as 
described by the Veteran.

The Veteran did not refer to such symptoms at the time of his VA 
general medical examination in April 2009.  The examination was 
wide in scope to assess all disorders/disabilities that may 
affect the Veteran's ability to work.  However, he did not 
mention such symptoms.  He did report shortness of breath with 
fatigability as related to a later raised claim for a respiratory 
disorder that is pending at the AOJ.  He related this to chemical 
exposure in Vietnam.  (The Board has determined that the Veteran 
did not serve in Vietnam, either on a permanent or temporary 
basis).  The examiner attributed the Veteran's current complaints 
of fatigue to his sleep apnea and asthma.  Both of these issues 
are currently under development by the AOJ, and the Board's 
instant decision does not address whether there is fatigue or 
dizziness as symptoms of sleep apnea or asthma.  Rather, the 
Board addresses herein the issue of dizziness and 
fatigue/exhaustion as distinct disease entities.

Even assuming arguendo that the Veteran was exposed to chemicals 
in service, there is no evidence of record of a specifically 
diagnosed disability characterized by dizziness and fatigue that 
has been identified.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Therefore, the Board concludes that, without 
any current clinical evidence confirming the presence of a 
disability characterized by dizziness or fatigue, service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (current disability is a prerequisite to an award of 
service connection).  

II.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's claim for a higher evaluation for his AC joint 
arthritis with supraspinatus sprain of the right shoulder and 
left ring finger PIP joint DJD are original claims that were 
placed in appellate status by a notice of disagreement (NOD) with 
an initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

1.  Right Shoulder

The VA records show the Veteran had complaints of right shoulder 
pain in May 2000.  He was seen in September 2004 with complaints 
of pain.  He said his shoulder hurt all of the time and that it 
felt like it was dislocated.  He was seen again in January 2007, 
along with complaints of left knee pain.  The Veteran had a full 
range of motion of the right shoulder.  The assessment was mild 
bursitis of the right shoulder.  The Veteran had an x-ray of the 
right shoulder in April 2007.  The results were interpreted to 
show mild degenerative joint disease.  A clinical entry from that 
time said the Veteran had a rotator cuff tendonitis.  The Veteran 
was noted to have intact range of motion except for abduction 
limited to 100 degrees.  

The Veteran was afforded a VA examination in February 2008.  The 
Veteran's treatment for right shoulder pain in service in July 
1964 was noted.  The examiner included copies of a number of 
outpatient treatment entries relating to treatment for complaints 
of right shoulder problems.  The entries have been previously 
identified and noted above.  The Veteran said he suffered a 
traction injury to his right shoulder in service.  He said that 
it had bothered him ever since.  His pain was increased with 
lifting and overhead use.  

In regard to the right shoulder there was no evidence of 
deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, locking, effusions or inflammation.  
There were symptoms of pain.  On physical examination, the 
examiner said there was crepitus, tenderness, pain at rest and 
guarding of movement of the right shoulder.  The Veteran had a 
range of motion for the right shoulder of 0 to 165 degrees of 
flexion, 0 to 170 degrees of abduction with internal rotation 
from 0 to 40 degrees and external rotation from 0 to 90 degrees.  
The examiner said there was objective evidence of pain with 
motion but no additional loss of motion with repetitive use.  The 
examiner noted the results of x-rays of the right shoulder to 
show mild DJD.  The examiner added the results of a March 2008 
MRI which showed some degenerative callus hypertrophy of the AC 
joint from degenerative change.  There was evidence that may 
represent a tiny tear of the supraspinatus tendon.  There was a 
small amount of fluid in the subdeltoid bursa.  

The examiner noted the Veteran's employment was in mattress 
sales.  The Veteran had lost work in the last year but it was due 
to GI-related surgery.  The Veteran was diagnosed with AC joint 
arthritis and supraspinatus strain.  The disability affected the 
Veteran's ability to lift and carry as well as create difficulty 
in reaching and pain.  The examiner noted that there was evidence 
of an injury to the right shoulder in service with symptoms 
lasting two weeks.  There was no evidence of dislocation.  The 
examiner concluded that, giving the Veteran the benefit of the 
doubt, the described injury in service may now be presenting with 
DJD at the AC joint.  

The Veteran was granted service connection for AC joint arthritis 
and supraspinatus sprain of the right shoulder in April 2008.  He 
was given a 10 percent rating with an effective date of service 
connection from February 9, 2005.

The Veteran submitted his NOD with his disability rating in June 
2008.

The Veteran was afforded a VA general medical examination in 
conjunction with his TDIU claim in April 2009.  The Veteran 
complained of pain with overhead and lifting work.  He said he 
had great difficulty in elevating his right arm and needed help 
to put on his coat.  He said the symptoms had progressively 
gotten worse.  He used moist heat and Naprosyn, and occasionally 
a stronger pain medication.  The examiner said the muscle 
strength was a 5 for the upper right extremity with no evidence 
of atrophy, spasm or other abnormality.  The Veteran had 
tenderness anteriorly and laterally.  The Veteran had flexion and 
abduction from 0 to 45 degrees.  Internal rotation was 0 to 35 
degrees and external rotation was 0 to 45 degrees.  The examiner 
said that flexion and abduction pain began at 45 degrees, while 
internal and external rotation pain began at their limits of 
motion.  The examiner said the measurements were essentially 
equivalent and reproducible on repeat testing times three without 
functional loss.

The examiner said the Veteran's right shoulder disability would 
have significant impact on his occupational activities due to 
problems with lifting and carrying, and decreased strength and 
pain.  He said the impact would be mild on sedentary work.  
However, the examiner said the impact would be moderately severe 
on the Veteran's ability to perform physical labor due to pain 
and limitation of movement associated with the disability.  

The AOJ increased the Veteran's disability rating to 30 percent 
in May 2009.  This was based on the examination results that 
showed a definite decrease in the Veteran's range of motion from 
the prior examination.  The effective date was established as of 
the date of the examination, April 14, 2009.  

The Veteran's right shoulder disability was originally rated as 
10 percent disabling from February 9, 2005, the date of his claim 
for service connection.  The disability was rated under 
Diagnostic Code 5010, traumatic arthritis, and Diagnostic Code 
5201, limitation of motion of the arm.  See 38 C.F.R. § 4.71a 
(2010).  The Schedule for Rating Disabilities directs that 
disabilities involving traumatic arthritis are to be evaluated as 
degenerative arthritis under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.

The initial 10 percent rating was based on x-ray findings of 
arthritis of the right shoulder at the time of the VA examination 
in February 2008.  There was pain with motion but the limitation 
of motion did not warrant a compensable disability rating under 
Diagnostic Code 5201.  Rather, a 10 percent rating was awarded 
under Diagnostic Code 5003.

The Veteran's right shoulder disability was increased to 30 
percent in May 2009.  The same diagnostic codes were used.  The 
Veteran was determined to have a greater limitation of motion 
than before based on the examination results from April 14, 2009.  
The increase was effective from the date of the examination.  

Under Diagnostic Code 5201, a 20 percent disability rating is the 
lowest schedular rating.  It is warranted, for the major arm, 
where the motion is limited to the shoulder level.  A 30 percent 
rating is applicable where the motion is limited to midway 
between the side and shoulder level.  Finally, a 40 percent 
rating is for consideration where the limitation of motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71A.

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R. § 4.71, Plate I (2010).  Normal flexion and 
abduction is from 0 to 180 degrees. Normal external and internal 
rotation is from 0 to 90 degrees.

As noted, the Veteran was not afforded a VA examination to 
evaluate his claim for service connection until February 2008.  
At that time the Veteran had flexion of 0 to 165 degrees and 
abduction from 0 to 170 degrees with internal rotation from 0 to 
40 degrees and external rotation from 0 to 90 degrees.  The 
Veteran was granted his 10 percent rating based on the finding of 
some limitation of motion and x-ray evidence of arthritis.  
Diagnostic Code 5003.

The Board notes that a VA outpatient record, from April 19, 2007, 
reported that the Veteran's range of motion was intact except for 
decreased abduction.  The examiner said abduction was limited to 
approximately 100 degrees.  The examiner did not identify why 
abduction was limited and the other planes of motion were not.  A 
copy of this entry was included by the VA examiner in her report 
of February 2008.  

The Board notes that limitation of abduction to 100 degrees is 
essentially limitation of motion at the shoulder level as defined 
by the rating criteria and Plate I.  The examiner noted this lack 
of motion while finding the other planes to be normal.  Thus, it 
represents an accurate measure of the Veteran's range of motion 
for abduction at the time.  Further, it is also consistent with a 
20 percent rating.  Resolving reasonable doubt in favor of the 
Veteran, especially when considering the functional loss due to 
pain, the Board finds that a 20 percent disability rating is 
warranted from April 19, 2007.  An earlier date cannot be 
established as the Veteran was noted to have a full range of 
motion by way of an outpatient entry dated in January 2007.  

The VA treatment records do not support a rating in excess of 20 
percent prior to the date of the examination of April 14, 2009.  
Treatment for right shoulder complaints was limited and there 
were no entries that identified ranges of motion or indications 
of impairment beyond right shoulder pain.  At the time of the 
April 2009 examination, the Veteran's range of motion was noted 
to be reduced to 0 to 45 degrees for both abduction and flexion.  
Internal rotation was 0 to 35 degrees and external rotation was 
from 0 to 45 degrees.  The AOJ determined that the evidence 
demonstrated a limitation of motion of the arm that was midway 
between the side and shoulder level, thus warranting a 30 percent 
rating for the major arm from the date of the examination.

The evidence of record, to include the April 2009 examination 
does not support a rating in excess of 30 percent from April 14, 
2009.  The Veteran does not have limitation of motion of the arm 
to 25 degrees from the side.  He has not submitted any argument 
or other evidence to support a finding for a rating in excess of 
30 percent for his right shoulder disability.  

The Board has also considered the Veteran for a higher evaluation 
under Diagnostic Code 5200 for disabilities involving ankylosis 
of the scapulohumeral articulation.  However, there is no 
evidence of ankylosis in the left shoulder joint to warrant 
consideration of a disability evaluation under Diagnostic Code 
5200.

Likewise the Board has considered the Veteran's claim for a 
higher evaluation under Diagnostic Code 5202 involving 
impairments of the humerus.  Under Diagnostic Code 5202 a 50 
percent evaluation is applicable where there is fibrous union of 
the humerus of the major arm.  A 60 percent evaluation is 
warranted where there is a nonunion or false flail joint.  
Finally, an 80 percent evaluation is for consideration where 
there is loss of head of the humerus (flail joint). 38 C.F.R. § 
4.71a.

A review of the evidence of record does not demonstrate an 
impairment of the humerus joint, and clearly not one where there 
is a fibrous union, nonunion or false flail joint, or loss of 
head of the humerus.  Thus an increased evaluation is not warrant 
under Diagnostic Code 5202.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2009).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In regard to the Veteran's right shoulder the VA treatment 
records do not provide evidence of increased disability by way of 
the additional factors.  The February 2008 examiner said there 
was pain on repetitive motion but there was no decrease in the 
range of motion with repetitive testing, incoordination, 
weakness, instability, or flare-ups.  The examiner identified 
pain.  

At the time of the April 2009 examination, the Veteran's range of 
motion was reduced from February 2008.  The Veteran had pain at 
the extremes of motion.  The examiner reported that there was no 
additional functional loss with repetitive testing.  Muscle 
strength was reported as a 5 and no deformity of the right 
shoulder was noted.

The objective evidence regarding pain, as well as the Veteran's 
subjective complaints of pain and weakness are contemplated in 
his current staged ratings that reflect increases in his 
disability during the pendency of his appeal.  There is no basis 
to grant a higher rating based on DeLuca or 38 C.F.R. §§ 4.40 and 
4.45, 4.59.

Upon review of all of the evidence of record, the Board finds 
that the evidence does not support a rating in excess of 10 
percent prior to April 19, 2007, a rating in excess of 20 percent 
prior to April 14, 2009, or a rating in excess of 30 percent from 
that date.  Accordingly, the Veteran's claim is granted to the 
extent noted in the discussion above.



2.  Left Ring (4th) Finger PIP Joint

The first VA treatment entry regarding the Veteran's left ring 
finger was in April 2002.  He reported a history of a dislocation 
of the PIP joint and had developed chronic pain and stiffness.  
The examination showed a range of motion of 0 to 80 degrees and 
pain with motion.  There was an ulnar deviation of 20 degrees.  
Metacarpal phalangeal (MP)/PIP motion was said to be normal.  X-
rays showed evidence of some DJD of the left ring finger and 
subluxation.  The plan was to treat with a splint, injection and 
conservative therapy.  A June 2002 entry noted that he had had a 
cortisone injection with good results.  There was said to be full 
extension and nearly full flexion of the finger.  

The Veteran was afforded a VA examination in February 2008.  The 
examiner noted that the Veteran's medical records and claims 
folders were reviewed.  The examiner referred to, and included 
copies of several outpatient entries where treatment was provided 
for the left ring finger.  The entries included those from 2002 
up to July 2007.  The history of injury to the finger in service 
while playing volleyball was noted, as were the x-ray results and 
treatment note from that time.  The Veteran was noted as right-
hand dominant.  He complained of pain, limited motion, swelling, 
deformity, locking, weakness and stiffness of his left ring 
finger.  He reported flare-ups of one to two days a month every 
one to two months.  He would use rest and medication to treat the 
flare-ups.  He described his pain as severe at those times.  The 
examiner stated that there was no ankylosis of any digits of the 
left hand.  There was noted deformity of the left ring finger at 
the PIP joint described as angulation.  The Veteran had a gap of 
less than one inch between his thumb pad and the tips of the 
fingers on his left hand.  There was no gap on the right hand.  
The examiner also said there was a gap of less than one inch 
between the finger and proximate transverse crease of the hand on 
maximal flexion of the fingers.  There was no gap with the other 
fingers of the left hand.  

The examiner said the left ring finger would not go into a fist 
and there was pain with effort at using the hand with the finger 
flexed.  The examiner said the finger was displaced and had 
limited range that affected use in fine motor skills.  The 
examiner said there was an active and passive range of motion for 
the MP joint of the left ring finger of 0 to 90 degrees.  There 
was pain at 80 degrees with both active and passive movement.  
The examiner also said there was pain after repetitive use but no 
additional loss of motion on repetitive use.  

Range of motion of the PIP joint of the left ring finger was said 
to be 0 to 50 degrees for both active and passive testing.  The 
Veteran had pain beginning at 20 degrees with both.  There was 
pain on repetitive testing but no additional loss of motion.  The 
distal interphalangeal (DIP) joint had flexion from 0 to 15 
degrees with pain at 5 degrees with both active and passive 
testing.  There was pain after repetitive use but no additional 
loss of motion on repetitive use.  The examiner said that the 
Veteran's left ring deformity was a 20 degree variation at the 
PIP joint.  X-rays from April 2007 were noted.  The examiner 
noted that the Veteran had missed work in the last year but it 
was due to GI-related surgery.  

The examiner provided diagnoses of subluxation, instability, and 
DJD.  The examiner said the left ring finger disability caused 
decreased manual dexterity, problems with lifting and carrying, 
pain and disfigurement.  This represented an impact on physical 
employment and no impact on sedentary employment that did not 
require normal sedentary manual dexterity.  The examiner opined 
that the left ring finger disability was related to the Veteran's 
military service.

The Veteran was granted service connection for left ring finger 
PIP, DJD, residuals of hand injury in April 2008.  He was given a 
10 percent rating with the effective date of service connection 
back to the date of his claim of December 3, 2004.

The Veteran submitted his NOD with the disability rating in June 
2008.

The Veteran's left right finger was examined in conjunction with 
his TDIU examination in April 2009.  The Veteran complained of 
frequent swelling and difficulty using tools with his left hand.  
He was employed at a mattress company, which employment required 
a lot of lifting.  He reported progressive difficulties using his 
left hand.  The examiner noted a deformity of the left ring 
finger at the PIP joint.  He said there was angulation of 30 
degrees.  There was no disorder of the thumb.  There was a 1/2-inch 
gap between the left ring finger and the proximal transverse 
crease of the hand on maximal flexion of the finger.  The 
examiner said there were no other abnormalities other than the 
left ring finger angulated PIP joint.  

The Veteran reported lost time from work in the last year but not 
related to his left ring finger disability.  The examiner said 
the disability affected the Veteran's manual dexterity and caused 
problems with lifting and carrying.  He said the disability would 
have no impact on the Veteran's ability to perform sedentary 
work.  He said the disability would have a mild impact on the 
Veteran's ability to perform physical employment due to decreased 
digital dexterity, pain and swelling.  

The rating criteria for disabilities of the fingers provide that 
ankylosis or limitation of motion of single or multiple digits of 
the hand is to be evaluated as follows: for the index, long, 
ring, and little fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers fully extended, making 
a straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints flexed to 30 degrees, and the thumb 
(digit I) abducted and rotated so that the thumb pad faces the 
finger pads.  Only joints in these positions are considered to be 
in favorable position.  For digits II through V, the MP joint has 
a range of zero to 90 degrees of flexion, the PIP has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a (2010).  

The Veteran's residuals of an injury to the left ring finger have 
been evaluated as a single digit disability under Diagnostic Code 
5230 for limitation of motion of the ring finger.  38 C.F.R. 
§ 4.71a.  The Veteran is right handed and his disability is 
evaluated for the minor hand.  The rating criteria provide for a 
noncompensable disability evaluation for any limitation of motion 
of the ring finger of either the major or minor hand.  This is 
the highest schedular evaluation available under Diagnostic Code 
5230.  Id.  Even consideration of the disability as involving 
unfavorable or unfavorable ankylosis, the rating criteria 
provides for a noncompensable rating under Diagnostic Code 5227.  
However, the AOJ has rated the Veteran's left ring finger 
disability as 10 percent disabling.  

A review of the rating criteria for finger disabilities does not 
provide for a higher rating than the currently assigned 10 
percent.  The only single digit disability, absent amputation, 
that allows for greater than a 10 percent disability involves the 
thumb and is not applicable in this case.  

The rating schedule further provides that ankylosis of the ring 
finger should be evaluated as an amputation without metacarpal 
resection at proximal interphalangeal joint or proximal thereto, 
if both the metacarpophalangeal and proximal interphalangeal 
joints of the digit are ankylosed, and either is in full 
extension or full flexion, or there is rotation or angulation of 
a bone.

Under Diagnostic Code 5155, an amputation of the minor ring 
finger without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto is assigned a 10 percent disability 
evaluation.  A 20 percent disability evaluation is warranted for 
an amputation of the major ring finger with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a.

The Veteran does not have ankylosis of the left ring finger.  He 
does have angulation but has motion in the MP, PIP and DIP joints 
of the finger.  Thus, a rating analogous to amputation is not for 
consideration.

As for consideration of the DeLuca factors and 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board notes that the Veteran has already been 
given a disability rating greater than the highest rating allowed 
for a limitation of motion disability involving the ring finger.  
Accordingly, there is no basis for consideration of a higher 
rating at time during the pendency of the appeal under DeLuca and 
the cited regulations.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

The Veteran's claim for a rating in excess of 10 percent for his 
disability of the left ring finger, at any time during the 
pendency of the appeal, is denied.



3.  Extraschedular Consideration

In light of the Veteran's reports that his employment is affected 
by the service-connected disabilities at issue, the Board has 
also considered whether the Veteran's disabilities are so 
exceptional as to require consideration of an extraschedular 
rating.  In Thun v. Peake, the Court held that determining 
whether a claimant is entitled to an extraschedular rating is a 
three-step inquiry. 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 
1366 (Fed. Cir. 2009).  The first step is to determine whether 
the "evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  Id.  If the 
adjudicator determines that this is so, the second step of the 
inquiry requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other related 
factors," such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  Finally, if the first 
two steps of the inquiry have been satisfied, the third step 
requires the adjudicator to refer the claim to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether an extraschedular 
rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the 
Veteran's level of disability for his disabilities of the right 
shoulder and left ring finger.  His disability evaluations are 
recognition of the severity of impairment of his individual 
disabilities.  The Veteran's subjective and objective symptoms 
are contemplated in the rating criteria and are allowed for in 
his disability ratings.  The Veteran is employed.  Although he 
reported he was going to stop working as of May 2009, he has not 
provided evidence of this.  He has not required any 
hospitalization for his disabilities.

There is nothing unusual in the Veteran's specific case of 
complaints of pain, and limitation of motion that renders the 
rating schedule inadequate to address his disabilities.  In light 
of this finding there is no requirement to proceed with the next 
two steps in consideration of an extraschedular rating.  Thun, 
22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting benefits other 
than as previously discussed.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran's claim for service connection for his right shoulder 
and left ring finger disabilities has been granted.  He is 
seeking higher disability ratings as a downstream element.  The 
Board notes that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess, 19 Vet. App. at 490.  Accordingly, no discussion 
of VCAA notice is required in regard to those issues.

The AOJ wrote to the Veteran in regard to his several claims for 
service connection in December 2004, September 2007, and November 
2007.  The Veteran was advised of the evidence required to 
substantiate his claim for service connection.  He was further 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The AOJ informed 
the Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was asked to submit 
any medical evidence that he had.  Finally, he was provided the 
Dingess notice elements regarding how VA determines disability 
ratings and effective dates.  

The Veteran submitted several statements directly in response to 
the several notice letters he received.  He either identified 
additional VA records to be obtained or said he had nothing 
further to submit.

Aside from private records related to the Veteran's GI 
disabilities, he said all of his treatment was with VA.  As 
noted, VA records from 2000 to 2009 were obtained and associated 
with the claims folder.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided the 
necessary information on how to substantiate his claims for 
service connection and given examples of the types of evidence 
that would be beneficial in that endeavor.  He was asked to 
submit evidence or identify evidence that the AOJ could obtain on 
his behalf.  He submitted his own lay statements as well as two 
lay statements from others in support of his claim.  Thus, the 
Board is satisfied that the duty-to-notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claims decided herein has been 
obtained.  His STRs were obtained and associated with the claims 
folder.  VA records were also identified by the AOJ and obtained.  
The Veteran was afforded VA examinations in the development of 
his claims.  He was scheduled for a hearing in this case, but did 
not report.  

The Board has considered whether a VA examination for the 
arthritis issues and the issue of dizziness and fatigue was 
required in this case under the duty-to-assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there is 
evidence that the disability may be associated with the veteran's 
military service but there is not sufficient medical evidence to 
make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a medical 
examination is not triggered in this case.  The Veteran's STRs 
are negative for injuries to the joints claimed as having 
arthritis.  There is no evidence of arthritis in service.  The 
first medical evidence of arthritis is more than 30 years after 
service.  Further, none of the medical evidence of record has 
related any currently diagnosed arthritis of the right hand, left 
hand other than the left ring finger, right wrist, left wrist, 
right knee, left knee, and left shoulder to the Veteran's 
military service.  In addition, there is no medical evidence of a 
current disability that is characterized as dizziness and 
fatigue.  Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-86; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between his 
disability and his military service).  The Board finds that VA 
has complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

Entitlement to service connection for left elbow tendonitis is 
denied.

Entitlement to service connection for arthritis of the right 
hand, left hand other than the ring finger PIP joint, right 
wrist, left wrist, right knee, left knee, or left shoulder is 
denied.

Entitlement to service connection for disability characterized by 
dizziness and fatigue is denied.

Entitlement to a disability rating in excess of 10 percent for 
service-connected AC joint arthritis and supraspinatus sprain of 
the right shoulder prior to April 19, 2007, is denied.  

Entitlement to a disability rating of 20 percent for the period 
from April 19, 2007, to April 14, 2009, for right AC joint 
arthritis and supraspinatus sprain is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for 
right AC joint arthritis and supraspinatus sprain since April 14, 
2009, is denied.

A disability rating in excess of 10 percent for service-connected 
left ring finger PIP joint DJD is denied.


REMAND

The Veteran's STRs document treatment for gastroenteritis on a 
number of occasions.  Some of the treatment was provided on an 
inpatient basis.  Private treatment records document post-service 
treatment for GI-related complaints back to 1992.  

The Veteran submitted a claim seeking service connection for a 
stomach disability and hiatal hernia in November 2004.  He was 
afforded a VA examination in February 2008.  The examiner 
provided a thorough review of the Veteran's STRs and the 
documentation of treatment for gastroenteritis in service.  She 
also noted treatment provided to the Veteran by VA and included 
copies of pertinent treatment records as well as entries relating 
to specific diagnostic testing.  The examiner provided diagnoses 
of hiatal hernia, diverticular disease and GERD.  She also opined 
that the diagnosed disabilities were not related to the Veteran's 
military service.  

The Veteran was denied service connection on a direct basis by 
way of a rating decision dated in October 2005.

The Board notes that the Veteran has submitted several statements 
regarding the impact his several medical conditions have had on 
his life, to include those that are service-connected and those 
that are not.  He has stated on several occasions that he has to 
take various pain medications for his arthritis-related 
disabilities and that these medications cause problems with his 
stomach.  

The February 2008 examination was thorough in its evaluation of 
the Veteran's claim for direct service connection.  However, the 
Veteran has now raised a theory of service connection that was 
not addressed at the time of the examination.  The examiner did 
not provide an opinion as to whether medication taken for 
treatment of service-connected disabilities caused, or 
aggravated, the Veteran's diagnosed GI-related disabilities.  An 
examination and opinion is required to address this aspect of the 
claim.  

The Veteran has also claimed that he suffers from nervousness and 
stress as a result of his disabilities.  He attributed his 
nervousness primarily to his GI-related disabilities.  He also 
related that he worries about his ability to maintain his 
employment and how that would affect his life.  

The Veteran underwent a colonoscopy at a VA medical center in 
April 2005.  He appears to have developed some complications from 
the procedure and treatment records from that date through 2006 
note his treatment by a private physician and some follow-up with 
VA.  The Veteran said he required surgery from the private 
physician to repair a problem caused by his VA colonoscopy.  An 
entry from April 2006 noted a telephone conversation with the 
Veteran's wife regarding his change in moods, described as the 
Veteran being down and depressed.  An entry from June 2006 noted 
that the Veteran had anxiety and depression since his surgery in 
February 2006.  The Veteran was seen by a social worker in August 
and September 2006.  He expressed being angry and upset over what 
had happened to him (colonoscopy).  He also said that he and his 
wife were separated.  The assessment was anger and depression 
over his surgical procedures and his marital status.  

A mental health clinic note from November 2007 noted that the 
Veteran stated that he had no mental health issues at the time.  
He said he had been depressed in the past over medical issues.  
The Veteran said he received services in the past when he had 
needed them.  He said he would contact VA if he felt he needed 
such services again.  

The AOJ denied the Veteran's claim on the bases that he was not 
treated for a mental health disorder and was not service-
connected for a GI-related disability.  However, in light of the 
Board's action to remand the Veteran's claim for GI-related 
disability the issue of service connection for nervousness must 
also be remanded.  Further, although the Veteran has essentially 
related his nervousness to his GI disabilities, his claim must be 
read to include the possibility of secondary service connection 
related to his right shoulder and left ring finger disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was noted to have depression in several VA treatment 
entries.  Even if later entries establish that he does not have a 
psychiatric diagnosis, the issue must be addressed if it is 
established that he had a psychiatric disability at any point in 
time during the pendency of his appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321-323 (2007) (A claimant may still 
be entitled to service connection for a disability even if that 
disability may be resolved during the pendency of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his 
claimed GI and psychiatric disorders.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the claims 
folder.  

2.  Upon completion of the above, the 
Veteran should be afforded a psychiatric 
examination.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  The examiner must indicate in 
the examination report that such a review 
occurred.  All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The results 
of such must be included in the examination 
report.

If a psychiatric disorder is diagnosed, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is 1) caused by a 
service-connected disability, or 2) made 
chronically worse by a service-connected 
disability.  The examiner should also 
provide an opinion as to whether any 
psychiatric disorder has been caused or 
made chronically worse by a 
gastrointestinal disability.

If a current psychiatric disorder is not 
diagnosed, the examiner is requested to 
review the claims folder for evidence of 
depression of record earlier in the appeal 
and provide the requested opinion. 

The rationale for the examiner's opinion 
should be set forth in detail.

3.  The Veteran should be afforded an 
examination to assess his contention that 
medications used to treat his service-
connected disabilities aggravate his GI-
related disorders.  The claims folder and a 
copy of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The results 
of such must be included in the examination 
report

The examiner is advised that a prior 
examination from February 2008 provided an 
opinion that the Veteran's diagnosed hiatal 
hernia, diverticular disease and GERD were 
not related to service.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that medications used by the 
Veteran to treat his service-connected 
right shoulder and left ring finger 
disabilities either: 1)cause or 2) make 
chronically worse any diagnosed GI 
disorder.  

The rationale for the examiner's opinion(s) 
should be set forth in detail.

4.  Thereafter, the AOJ should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the AOJ should 
implement corrective procedures.

5.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issues on remaining on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


